                           UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF ALABAMA




In re                                                                     Case No. 19−31602
                                                                          Chapter 13
Mary F. DeLago ,

         Debtor.

                                              NOTICE

PLEASE TAKE NOTICE that a telephone hearing will be held on December 10, 2020 at 10:05
AM to consider and act upon the following:

38 − Motion for Relief from Stay . Fee Amount $181 filed by Larry E. Darby Esq on behalf of
The Mark Apartments. (Attachments: # 1 Affidavit # 2 Exhibit Lease) (Darby, Larry)




Each party wishing to be heard must call the phone number below at least 5 minutes prior to the
commencement of court.

                        PHONE: 877−336−1839 Participant Code: 9617616
                            CONFERENCE HOST: Bill Livingston

You will be asked to provide the name of the conference host and the name of the caller.

Conference calls may be broadcast throughout the courtroom. Be sure you mute your telephone
until your case is called. Additionally, please do not place the call on hold because many
companies use background music while the call is on hold. Remain silent while you wait, and do
not address the court until are called upon. Be sure you follow the conference coordinator's
instructions.

If you cannot mute your phone:

        • Do not shuffle papers or type on keyboard
        • Refrain from making unnecessary noise
        • Turn off electronics such as televisions and radios that broadcast sound
Cases are called in the order determined by the court. Your case will be called as soon as
possible.


Dated November 22, 2020




                                                     Juan−Carlos Guerrero
                                                     Clerk of Court
                                                               United States Bankruptcy Court
                                                                Middle District of Alabama
In re:                                                                                                                  Case No. 19-31602-WRS
Mary F. DeLago                                                                                                          Chapter 13
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 1127-2                                                   User: blivingst                                                             Page 1 of 2
Date Rcvd: Nov 23, 2020                                                Form ID: nhATT888                                                          Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Nov 25, 2020:
Recip ID                 Recipient Name and Address
db                     + Mary F. DeLago, 5701 E. Shirley Lane, Apt. #1006, Montgomery, AL 36117-1946

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Nov 25, 2020                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on November 22, 2020 at the address(es) listed
below:
Name                               Email Address
Bankruptcy Administrator
                                   ba@almb.uscourts.gov

Gail Donaldson
                                   on behalf of Debtor Mary F. DeLago Gdonaldson@bondnbotes.com gailhdonaldson@gmail.com

Larry E. Darby, Esq
                                   on behalf of Creditor The Mark Apartments LDarbyEsq@knology.net
                                   bankruptcy@alabamaevictions.com;darbylawfirm@yahoo.com

Leonard N. Math
                                   on behalf of Creditor THE HEALTH CARE AUTHORITY FOR BAPTIST HEALTH An Affiliate of UAB HEALTH SYSTEM
                                   noticesmd@chambless-math.com

Michael A. Harrison
                                   on behalf of Creditor AF Title Co. dba American Financial mharrison@keygreer.com,
                                   bankruptcy@keygreer.com;john@tks-inc.com;honiejo@keygreer.com;lori@keygreer.com;lori@keygreer.com
District/off: 1127-2                                      User: blivingst                                                      Page 2 of 2
Date Rcvd: Nov 23, 2020                                   Form ID: nhATT888                                                   Total Noticed: 1
Richard C. Dean, Jr.
                          on behalf of Creditor 2nd Chance Auto Sales rdean@mindspring.com collector2@deanlawfirm.org;collector3@deanlawfirm.org

Sabrina L. McKinney
                          trustees_office@ch13mdal.com


TOTAL: 7
